Citation Nr: 1009011	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  07-22 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypothyroidism, to 
include Graves' disease.  

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from 
September 1990 to April 1991, with many additional years of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) in the U.S. Naval Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

The Veteran appeared at a Videoconference Hearing in February 
2010.  A transcript is associated with the claims file.  

The issue of service connection for a low back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDING OF FACT

The Veteran was first diagnosed as having a thyroid 
disability during a period of active service; the Veteran has 
a current diagnosis of Graves' disease, which was assessed on 
active duty, and although asymptomatic, she reports flare-ups 
of symptoms occurring during different time periods between 
the time of initial diagnosis and the present.  



CONCLUSION OF LAW

Service connection for hypothyroidism, to include Graves' 
disease, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2009).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2009).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for 
hypothyroidism, to include Graves' disease.  Therefore, no 
further development is needed with respect to this claim.  


Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) 
(2009). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis

The Veteran contends that she developed hypothyroidism, in 
the form of Graves' disease, during her activated service 
with the U.S. Naval Reserve.  She asserts that her medical 
records indicate treatment for the disease during a period 
when she was on active duty, and that she currently 
experiences residuals of the disorder.  The Board agrees with 
her contentions.  

The service treatment records indicate that the Veteran was 
diagnosed as having Graves' disease while on a period of 
active duty.  Medical records from Tripler Army Medical 
Center in Hawaii reveal that the Veteran was found to exhibit 
a toxic multinodal goiter in April and May 1991.  The service 
treatment records indicate that the Veteran had normal 
thyroid levels during visits to a civilian doctor (prior to 
activation for Operation Desert Storm), and that by the time 
of activation she had developed Graves' disease with a 
goiter.  It was recommended that the Veteran remain on active 
duty so that she might be treated for the condition.  By May 
1991, the Veteran had been seen by a military 
endocrinologist, and was deemed fit for release from active 
duty.  The Veteran expressed her intention to seek care at VA 
for her thyroid condition.  

The Veteran was denied service connection in an August 2006 
rating decision on the basis of there being no current 
disability.  Indeed, the RO conceded that the first diagnosis 
of the thyroid condition was in service; however, it was the 
RO's opinion that no current residuals of Graves' disease (or 
any other hypothyroid condition) existed.  The Board must 
disagree.  A July 2006 VA examination report assessed the 
Veteran as having hypothyroidism with Hashimoto's thyroiditis 
and later Graves' disease.  At that time, there were no 
symptoms present, and the Veteran did not require treatment.  
The Veteran, however, was clearly diagnosed as having the 
thyroid condition.  Such condition was not of such a severity 
at the time of examination to be productive of symptoms or 
necessitate treatment.  The Veteran has alleged that her 
symptoms relapse and remit, and that the disorder is not 
always noticeably present.  Regardless of the severity of the 
condition at the time of examination, hypothyroidism/Graves' 
disease was present, and there was at least a residual 
disability.  As this is the case, the Board concedes that the 
Veteran has a current disability for VA purposes.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Veteran was first diagnosed as having a thyroid 
disability during a period of active duty and has a current 
diagnosis of the same condition.  Her complaints of symptoms 
have been sporadic from discharge to the present; however, 
she notes that the symptoms do flare-up and then resolve, 
showing that there is a continuity of the disorder with some 
level of severity.  As this is the case, the criteria for 
service connection have been met, and the Board will grant 
the claim.  


ORDER

Entitlement to service connection for hypothyroidism, to 
include Graves' disease, is granted.  


REMAND

The Veteran contends that she developed a chronic low back 
disorder while participating in inactive duty for training 
(INACDUTRA).  Essentially, she states that she was moving a 
full cooler during one of her weekend drills, and that she 
injured her back in the process.  She contends that she now 
experiences a chronic residual disability as a result of this 
accident.  

The service treatment records do indicate some consultation 
for low back pain.  Specifically, there is a November 1997 
assessment (presumably an INACDUTRA period) where the Veteran 
brought a note from her civilian doctor attesting to a 
herniated disc with congenital stenosis.  A subsequent note, 
dated in December 2000, shows that there was an additional 
incident where the Veteran was diagnosed with sciatica 
"aggravated by sit-ups."  An August 2002 note from a 
civilian doctor states that the Veteran had been under 
treatment for low back pain due to a "repetitive injury from 
sit-ups."  

Regarding a current diagnosis, the record contains a July 
2006 medical opinion which assessed chronic low back pain 
with radiculopathy to the left lower extremity.  There is no 
associated opinion addressing a potential etiology.  Pain 
alone, without an underlying diagnosis, is not a disability 
for which service connection can be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  Given, 
however, that the Veteran has historical diagnoses of disc 
herniation and sciatica, and has had continual complaints of 
low back pain, it is necessary to remand the case so that a 
more thorough examination can be conducted.  Indeed, the 
examiner should note the INACDUTRA diagnoses, including the 
episode of sciatica due to sit-ups, and should opine whether 
any current low back disability (manifested by low back pain) 
had causal origins in active service, or during an ACDUTRA or 
INACDUTRA period.  Additionally, the examiner should note 
that if the record suggests that a low back disorder began 
during a time when the Veteran was not on INACDUTRA, ACDUTRA, 
or active duty, if it is at least as likely as not that the 
noted injuries in the service treatment records represent an 
aggravation of any chronic low back disorder.  See McLendon 
v. Nicholson, 20 Vet. App. 79, 81( 2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) are fully satisfied.

2.  Following a review of the relevant 
medical evidence in the claims file, the 
clinical evaluation, and any tests that 
are deemed necessary, the examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not (50 
percent or greater probability) that any 
chronic low back disability manifested by 
pain, to include sciatica or disc 
herniation, began during service or is 
otherwise linked to any incident of 
service, to include INACDUTRA and ACDUTRA 
periods.  If the examiner should determine 
that a chronic low back condition pre-
existed active duty, or an ACDUTRA or 
INACDUTRA period, he or she should opine 
as to whether it is at least as likely as 
not that any chronic low back disability 
was aggravated beyond the natural 
progression of the disease process by any 
incident or event of active duty, 
INACDUTRA, or ACDUTRA.  

3.  After completion to the extent 
possible of the directed development, re-
adjudicate the Veteran's claim.  If the 
claim remains denied, issue an appropriate 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


